      Case 2:18-cv-02572-DDC-TJJ Document 38 Filed 01/28/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


LEAGUE OF UNITED LATIN AMERICAN                 )
CITIZENS, KANSAS; and ALEJANDRO                 )
RANGEL-LOPEZ,                                   )
                                                )
         Plaintiffs,                            )
                                                )
vs.                                             )   Case No. 2:18-cv-02572-DDC-TJJ
                                                )
DEBORAH COX, Ford County Clerk, in her          )
official capacity,                              )
                                                )
         Defendant.                             )
                                                )



                       DEFENDANT’S RESPONSE TO
           PLAINTIFFS’ MOTION TO DISMISS WITHOUT PREJUDICE

      Plaintiffs have filed a motion (Doc. 36) to voluntarily dismiss their lawsuit without

prejudice. Defendant does not oppose this motion.

                                         Respectfully Submitted,

                                         By: /s/ Bradley J. Schlozman
                                         Bradley J. Schlozman (KS Bar #17621)
                                         Mitchell L. Herren (KS Bar #20507)
                                         HINKLE LAW FIRM LLC
                                         1617 North Waterfront Parkway, Suite 400
                                         Wichita, KS 67206
                                         Tel.: (316) 267-2000
                                         Fax: (316) 630-8466
                                         E-mail: bschlozman@hinklaw.com
                                         E-mail: mherren@hinklaw.com

                                         Attorneys for Defendant
       Case 2:18-cv-02572-DDC-TJJ Document 38 Filed 01/28/19 Page 2 of 2



                              CERTIFICATE OF SERVICE


       I certify that on January 28, 2019, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system which will send notifications of

such filing to the e-mail addresses on the electronic mail notice list, including counsel for

the Plaintiff.




                                           By: /s/ Bradley J. Schlozman




                                              2
